DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 07 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 22, claim 22 recites in pertinent part “wherein the STI structure comprises a first STI segment and a second STI segment respectively bordering the source and drain regions and between which the source and drain regions are arranged…” It is unclear what “and between which the source regions are arranged” means. For the purposes of examination, the claim will be interpreted as a first side portion of the STI bordering a drain, a second side portion of the STI lying in an area between the source and drain in a plan view, and a third middle portion of the STI underlying a gate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uda (US 2019/0305129 A1; hereinafter Uda).
In regards to claim 1, Uda teaches, e.g. in fig. 1, an integrated chip comprising: 
a source region (18) arranged over and/or within a substrate (12/14) [0031]; 
a drain region (20) arranged over and/or within the substrate [0031]; 
a shallow trench isolation (STI) structure (34) arranged within the substrate and between the source and drain regions [0031]; and 
a gate electrode (28/42) arranged over the substrate, over the STI structure, and between the source and drain regions [0031], 
wherein a portion (42) of the gate electrode extends into the STI structure such that a bottommost surface of the portion of the gate electrode is arranged between a topmost surface of the STI structure and a bottommost surface of the STI structure (fig. 1), 
wherein the portion of the gate electrode is directly between the source and drain regions, and wherein semiconductor material of the substrate is continuous from the source region to the drain region (fig. 1: e.g. (14) is continuous, not completely segmented by STI (34), between (18) and (20)).
In regards to claim 2, Uda teaches the limitations discussed above in addressing claim 1. Uda further teaches the limitations wherein the STI structure (34) is arranged closer to the drain region (20) than the source region (18) ([0031]; fig. 1).
In regards to claim 7, Uda teaches the limitations discussed above in addressing claim 1. Uda further teaches the limitations wherein all surfaces defining the portion of the gate electrode are completely surrounded by the STI structure (fig. 1: e.g. (42) is completely surrounded by (34) in a plan view).
In regards to claim 21, Uda teaches the limitations discussed above in addressing claim 1. Uda further teaches the limitations wherein a bottommost point of the gate electrode is at the bottommost surface of the portion of the gate electrode and is level with the drain and source regions (e.g. fig. 1).
In regards to claim 22, Uda teaches the limitations discussed above in addressing claim 1. Uda further teaches the limitations wherein the STI structure comprises a first STI segment and a second STI segment respectively bordering the source and drain regions and between which the source and drain regions are arranged, wherein the STI structure further comprises a third STI segment directly between the first and second STI segments and directly under the gate electrode, and wherein the portion of the gate electrode extends into the third STI segment (e.g. fig. 1: see interpretation presented in the section addressing 35 U.S.C. 112(b)).
Allowable Subject Matter
Claims 8, 9, 11, 12, 16-20, and 24-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim(s) 8 and 16 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations wherein the upper region of a bow shaped gate electrode extension decreases in width continuously from a topmost surface of the STI structure to a first elevation level with a topmost edge of the lower region, and wherein the width extends parallel to the first direction.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Claims 5, 6, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812